Case: 14-15145   Date Filed: 04/22/2016   Page: 1 of 5


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 14-15145
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 5:12-cv-00048-LGW-JEG



COREY H. DENNIS,

                                                          Plaintiff-Appellant,

                                 versus

WARDEN, WARE STATE PRISON,
STEPHEN STEELE,
JOHNNY PETERSON, CO,
Ware State Prison,
BRIGMAN MOORE,
CO, Ware State Prison,

                                                       Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                 for the Southern District of Georgia
                    ________________________

                            (April 22, 2016)
              Case: 14-15145     Date Filed: 04/22/2016    Page: 2 of 5


Before HULL, MARTIN, and ANDERSON, Circuit Judges.

PER CURIAM:

      Corey Dennis, proceeding pro se, appeals the district court’s dismissal of his

claims against defendants Warden Darrell Hart, Officer Johnny Peterson, and

Officer Brigman Moore, and grant of summary judgment in favor of defendant

Stephen Steele, in his civil rights lawsuit brought under 42 U.S.C. § 1983. On

appeal, Dennis repeats the factual allegations in his complaint and argues that the

defendants are liable for deliberate indifference to Dennis’s serious medical needs.

      As an initial matter, we have held that a “legal claim or argument that has

not been briefed before the court is deemed abandoned and its merits will not be

addressed.” Access Now, Inc. v. Sw Airlines Co., 385 F.3d 1324, 1330 (11th Cir.

2004). On appeal, Dennis fails to address the dismissal of his claims against

defendants Warden Hart, Officer Moore, and Officer Peterson, therefore, any

arguments about those dismissals are abandoned. This leaves only the grant of

summary judgment as to defendant Steele.

      We review de novo the district court’s grant of summary judgment and apply

the same standard used by the district court. Burton v. Tampa Housing Auth., 271

F.3d 1274, 1276-77 (11th Cir. 2001). Summary judgment is appropriate only if

there is no genuine issue of material fact, and the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477


                                          2
               Case: 14-15145     Date Filed: 04/22/2016   Page: 3 of 5


U.S. 317, 322, 106 S. Ct. 2548, 2552 (1986). In reviewing the district court’s

decision, we consider the record in the light most favorable to the non-moving

party. Burton, 271 F.3d at 1277.

      To succeed on a § 1983 action, “a plaintiff must show that he or she was

deprived of a federal right by a person acting under color of state law.” Griffin v.

City of Opa-Locka, 261 F.3d 1295, 1303 (11th Cir. 2001). The Eighth Amendment

governs the conditions under which convicted prisoners are confined and the

treatment they receive while in prison. Farrow v. West, 320 F.3d 1235, 1242 (11th

Cir. 2003). Deliberate indifference to an inmate’s serious medical needs violates

the Eighth Amendment. Estelle v. Gamble, 429 U.S. 97, 104, 97 S. Ct. 285, 291

(1976).

      To show an objectively serious deprivation of medical care, the inmate must

demonstrate: (1) “an objectively serious medical need . . . that, if left unattended,

poses a substantial risk of serious harm,” and (2) “that the response made by public

officials to that need was poor enough to constitute an unnecessary and wanton

infliction of pain, and not merely accidental inadequacy, negligence in diagnosis or

treatment, or even medical malpractice actionable under state law.” Taylor v.

Adams, 221 F.3d 1254, 1258 (11th Cir. 2000) (alterations, citations, and quotation

marks omitted). An inmate must also show that the prison official acted with the

required subjective intent to punish by demonstrating: (1) “awareness of facts from


                                           3
              Case: 14-15145     Date Filed: 04/22/2016    Page: 4 of 5


which the inference could be drawn that a substantial risk of serious harm

exist[ed],” and (2) the drawing of this inference. Id. (alteration and quotation

marks omitted). Therefore, in total, a plaintiff must show four requirements: (1)

“an objectively serious need,” (2) “an objectively insufficient response to that

need,” (3) “subjective awareness of facts signaling the need,” and (4) “an actual

inference of required actions from those facts.” Id.

      Upon review of the record and consideration of the parties’ briefs, we

affirm.

      Viewing the facts in the light most favorable to Dennis, he failed to present

evidence showing a genuine issue of material fact as to whether Officer Steele was

deliberately indifferent to his serious medical needs. Even assuming, as the parties

have, that Dennis’s epilepsy was a serious medical need, Dennis failed to show that

Officer Steele’s actions constituted an unnecessary and wanton infliction of pain.

See Taylor, 221 F.3d at 1258. At most, Dennis provides evidence, in the form of

his own deposition, that Officer Steele knew he had epilepsy, and that Dennis had

requested to be seen by “medical” after falling down the stairs. Dennis has not

shown that Officer Steele knew that the fall could cause Dennis to have a seizure,

or that Dennis told Officer Steele he felt as if he was going to have a seizure.

Moreover, although Dennis testified that Officer Steele placed him in a shower and

left him there for over an hour, where he had a seizure and harmed himself, he did


                                          4
              Case: 14-15145     Date Filed: 04/22/2016    Page: 5 of 5


not testify that Officer Steele had any knowledge that Dennis had a seizure in the

shower. Furthermore, Officer Steele provided affidavits from medical personnel at

the prison that their records indicated that, when Dennis was examined 10 hours

after the alleged incident, he did not have a bump on his head, or any other sign of

injury. As a result, at the most, Dennis provided evidence that Officer Steele was

arguably negligent in his failure to take him to medical after he fell down the stairs.

Such a claim of negligence is insufficient to support a § 1983 claim for deliberate

indifference. See Taylor, 221 F.3d at 1258. Because there were no genuine issues

of material fact, Officer Steele was entitled to judgment as a matter of law. Thus,

the district court properly granted summary judgment to Officer Steele.

Accordingly, we affirm.

      AFFIRMED.




                                          5